DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 03/10/2022. Claims 1-10 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “… A computer-implemented method comprising: receiving an operability determination for a compressor of a gas turbine engine, the operability determination being determined using an output from a machine learning algorithm trained using data quantifying damage received by compressor blades of a compressor; determining one or more actions to be performed using the received operability determination; and generating control data using the determined one or more actions ....” These limitations of claim 1 falls under the abstract ideas of mathematical concepts because determinations and controls are based on calculations using a mathematical algorithm as is evident by the instant specification. The claim also falls under the abstract ideas of a mental processes of a concept that can be performed in the human mind and/or with the aid of a generic computer or merely using the computer as a tool to perform the concept. This judicial exception is not integrated into a practical application because the claim includes data gathering and the implementation of the abstract ideas on or using a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the compressor of the gas turbine engine is simply a link of the abstract ideas to a technological field without significantly more. 
	Claims 2-8 expands the abstract ideas without providing significantly more or integrating the abstract idea in a practical application.
	Claims 9-10 recites generic computer elements which are tools for performing the abstract idea without providing significantly more or integrating the abstract idea in a practical application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2018/0135384 to Gandhi et al. (Gandhi).
In Reference to Claim 1
Gandhi discloses a computer-implemented method comprising (Fig. 3: 100): receiving an operability determination (Fig. 3: such as 118, 120) for a compressor of a gas turbine engine ([0018: such as data for a compressor wheel), the operability determination being determined using an output from a machine learning algorithm trained ([0042], [0018]: models 114 for instance) using data quantifying damage received by compressor blades of a compressor ([0042]: such as a cracked blade); determining one or more actions to be performed using the received operability determination ([0042]: such as control actions); and generating control data using the determined one or more actions (such as data related to adjusting parameters).
In Reference to Claim 2
Gandhi discloses a computer-implemented method as claimed in claim 1, further comprising: controlling a component of the gas turbine engine ([0017], [0019]: such as valves or switches) using the generated control data (122 for instance).
In Reference to Claim 3
Gandhi discloses a computer-implemented method as claimed in claim 1, further comprising: controlling storage of the control data in a memory to update one or more gas turbine engine operational parameters ([0021], [0042]: such as the creation of further models and stored to memory and further machine learning).
In Reference to Claim 9
Gandhi discloses a non-transitory computer readable storage medium comprising computer readable instructions that, when read by a computer, cause performance of the computer-implemented method as claimed in claim 1 ([0021]).
In Reference to Claim 10
Gandhi discloses an apparatus comprising: a controller (Fig. 1: 38) configured to perform the computer- implemented method of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0135384 to Gandhi et al. (Gandhi) in view of US Patent Application Publication 2017/0022907 to Argote et al. (Argote).
In Reference to Claim 4
Gandhi discloses a computer-implemented method as claimed in claim 1, including controlling fuel flow ([0042]) but does not explicitly teach “… wherein the control data defines a maximum rate of fuel deliverable to a combustor of the gas turbine engine ....”
Argote is related to a computer-implemented method (abstract: such as a turbine control system), as the claimed invention, and teaches wherein control data (Fig. 3: such as data from controller 100) defines a maximum rate of fuel ([0068]) deliverable to a combustor of the gas turbine engine (Fig. 1: combustor 15 of engine 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Gandhi wherein the control data defines a maximum rate of fuel, as taught by Argote, deliverable to a combustor of the gas turbine engine, so as to limit damage to the gas turbine engine by limiting the fuel flow as taught by Argote (Argote: [0068]).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0135384 to Gandhi et al. (Gandhi) in view of US Patent Application Publication 2004/0123600 to Brunell et al. (Brunell).
In Reference to Claim 5
Gandhi discloses a computer-implemented method as claimed in claim 1, including controlling valves ([0017]) but does not explicitly teach “… wherein the control data defines an operational state of one or more bleed valves of the compressor ....”
Brunell is related to a computer-implemented method (abstract: such as adaptive model-based systems), as the claimed invention, and teaches wherein control data (Fig. 5: such as control signals to the gas turbine engine) defines an operational state of one or more bleed valves ([0030]: such controlling of bleed valves through actuators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Gandhi wherein the control data defines an operational state of one or more bleed valves, as taught by Brunell, of the compressor, so as to control performance of the gas turbine engine by controlling bleed valves as taught by Brunell (Brunell: [0030]).
In Reference to Claim 6
Gandhi discloses a computer-implemented method as claimed in claim 1, including controlling valves ([0017]) but does not explicitly teach “… wherein the control data defines an orientation for one or more stators of the compressor ….”
Brunell is related to a computer-implemented method (abstract: such as adaptive model-based systems), as the claimed invention, and teaches wherein control data (Fig. 5: such as control signals to the gas turbine engine) defines an orientation for one or more stators ([0030]: such controlling of variable stator vanes through actuators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Gandhi wherein the control data defines an orientation for one or more stators, as taught by Brunell, of the compressor, so as to control performance of the gas turbine engine by controlling variable stator valves as taught by Brunell (Brunell: [0030]).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0135384 to Gandhi et al. (Gandhi) in view of US Patent Application Publication 2018/0371914 to Karigiannis et al. (Karigiannis).
In Reference to Claim 7
Gandhi discloses a computer-implemented method as claimed in claim 1, including automatic scheduling of maintenance but does not explicitly teach “… wherein the control data defines machining instructions for execution by a robotic repair tool ….”
Karigiannis is related to a computer-implemented method (abstract: such as a model matrix), as the claimed invention, and teaches wherein control data defines (Fig. 6: such as data from 250 to 240 for instance) machining instructions for execution by a robotic repair tool ([0059]: instructions to 240 for instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Gandhi wherein the control data defines machining instructions for execution by a robotic repair tool, as taught by Karigiannis, so as to repair damaged components that can be placed back in service (Karigiannis: [0037]).
In Reference to Claim 8
Gandhi discloses a computer-implemented method as claimed in claim 1, including automatic scheduling of maintenance but does not explicitly teach “… further comprising selecting a repair scheme for the compressor using the received operability determination ….”
Karigiannis is related to a computer-implemented method (abstract: such as a model matrix), as the claimed invention, and teaches comprising selecting a repair scheme ([0056]) for a compressor ([0037]: blades for instance) using a received operability determination ([0056]: by model trainer for instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Gandhi wherein there is a selecting of a repair scheme for the compressor using the received operability determination, as taught by Karigiannis, so as to repair damaged components that can be placed back in service (Karigiannis: [0037]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show computer implemented system for gas turbine engines including monitoring compressors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        

/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        6/21/2022